HAZEL, District Judge.
There are live exceptions taken by the defendants to the complainants’ bill. The first relates to a decree sustaining complainants’ patent, entered upon consent, in this court. This is not an application for preliminary injunction. Following the decision in Western Electric Co. v. Williams-Abbott Electric Co. (C. C.) 83 Fed. 842, this allegation setting forth such, a decree is impertinent, and the motion to expunge paragraph 4 of the bill is granted. The second exception is waived by the defendants, and is therefore overruled. The balance of the exceptions go to the first, second, and (bird interrogatories. I have examined She cases cited by counsel. The demurrer under consideration does not go to the validity of the patent in suit, but merely to the title of complainants, lienee the ease at bar is distinguishable from Keller v. Strauss (C. C.) 88 Fed. 517, relied upon by counsel for defendants. In that case the validity of the patent was at issue, and the exceptions were directed to the answer. The interrogatories in question, therefore, while perhaps somewhat broad in their scope, seem to be proper under the authorities. Coop v. Institute (C. C.) 47 Fed. 899. A decree may be entered accordingly, without cosis.